SEPARATION AGREEMENT AND RELEASE OF CLAIMS

 

This Separation Agreement and Release of Claims (the “Agreement”) is made
effective April 5, 2019 (the “Effective Date”), by and between Neil Watanabe
(“Employee”) and U.S. Auto Parts Network, Inc., its officers, directors,
employees, foreign and domestic subsidiaries, benefit plans and plan
administrators, affiliates, agents, joint ventures, attorneys, successors and/or
assigns (collectively referred to as “Company”). 

RECITALS

WHEREAS, Employee currently serves as the Chief Financial Officer of the
Company, and Employee and Company have mutually agreed that Employee resign from
the Company effective March 15, 2019 (the “Separation Date”), contingent upon
the Company treating the separation as a termination without cause under the
terms of his Employment Agreement dated March 23, 2015, by and between the
Company and Employee and the terms of his equity grants previously entered into
with the Company.

WHEREAS, the parties desire to settle all claims and issues that have, or could
have been raised by Employee in relation to Employee’s employment with Company
and arising out of or in any way related to the acts, transactions or
occurrences between Employee and Company to date, including, but not limited to,
Employee’s employment with Company or the termination of that employment, on the
terms set forth below.

THEREFORE, in consideration of the promises and mutual agreements hereinafter
set forth, it is agreed by and between the undersigned as follows:

AGREEMENTS

Based upon the foregoing, and in consideration of the mutual promises contained
in this Agreement, Employee and the Company agree, effective upon the date of
execution by Employee, as follows:

1. Severance Package.  In exchange for the promises set forth herein, Company
agrees to provide Employee with the following payments and benefits (“Severance
Package”), to which Employee is not otherwise entitled. Employee acknowledges
and agrees that this Severance Package constitutes adequate legal consideration
for the promises and representations made by Employee in this Separation
Agreement.

(a) Severance Payment. Company agrees to provide Employee with a severance
payment equal to twelve (12) months of Employee’s base salary, Three Hundred
Twenty-One Thousand Four Hundred and Ninety-One United States Dollars and Four
United States Cents ($321,491.04), less all applicable federal and state income
and employment taxes (“Severance Payment”). The Severance Payment will be paid
out on a bi-weekly basis over the twelve (12) month period beginning on the
Company’s first regular payroll date occurring after the thirtieth (30th) day
following the Separation Date in accordance with the Company’s 



--------------------------------------------------------------------------------

 



payroll practices for its employees.  In addition, Company shall pay Employee
Thirty-Four Thousand Eight Hundred Twenty-Seven United States Dollars and Fifty
Two United States Cents ($34,827.52) a prorated portion of the bonus Employee
would have received for 2019 had he otherwise been eligible to receive such
bonus (as set forth in the terms of the employment agreement entered into by and
between Employee and the Company) less all applicable federal and state income
and employment taxes no later than 10 business days from the Effective Date.

(b) Continuation of Group Health Benefits. Provided that Employee elects to
continue his group health care coverage pursuant to the applicable provisions of
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), and
remains eligible for these benefits, Company agrees to (i) provide such COBRA
coverage for Employee and those dependents of Employee who were enrolled as
participants in Company’s group health care coverage as of the Separation Date
to the extent required by law and  (ii) for the twelve (12) month period
following the Separation Date  will provide such COBRA coverage at no cost to
Employee.  

(c) Acceleration of Vesting of RSUs; Extension of Stock Option Exercise Period;
Bonus for 2019. Company shall cause the vesting of Employee’s outstanding
restricted stock unit (“RSU”) awards that are specifically identified in Exhibit
A hereto (“Stock Awards”) to be automatically accelerated to 100% vested as
of the Separation Date with the shares of the Company’s common stock, par value
$ 0.001 per share (the “Common Stock”) underlying all of such RSU awards being
delivered to Employee no later than 5 business days from the Effective Date.  
In addition, all of Employee’s options vested as of the Separation Date shall
remain exercisable by Employee until the earlier of (i) twelve (12) months
following the Separation Date, (ii) the lapse of the maximum term of the stock
option, or (iii) the lapse of the term of the stock option resulting from a
change of control of the Company. Company shall be entitled to withhold
applicable federal and state income and employment taxes related to the vesting
contemplated by this Section 1(c) from amounts payable hereunder

(d) Additional Items. Employee will be entitled to permanently retain and own
the mobile telephone previously provided to him by Company and Company will, by
Friday, April 12, 2019, deliver to Employee a laptop computer containing the
operating system and office programs currently used by Company.  Company will
insure that this computer will not contain any of Company’s confidential or
proprietary information. .  

2.  Tax Liability.  Employee assumes full responsibility for any and all taxes,
interest and/or tax penalties that may ultimately be assessed upon any payments
made by Company provided hereunder. In the event that any taxing authority seeks
to collect taxes, interest and/or penalties from the Company on the
consideration conveyed to Employee under this Agreement, Employee will hold the
Company harmless from any and all claims for such taxes, interest and/or tax
penalties and will indemnify the Company against any such tax-related claims,
except and to the extent that the liability



--------------------------------------------------------------------------------

 



arises solely from the Company failing to withhold amounts from any such
payments as provided or required by applicable provisions of federal, state or
local law.

3. Acknowledgment.  The Company will pay Employee all salary, unreimbursed
medical expenses of One Thousand and Sixty-Three United States Dollars and
Seventy-Seven United States Cents ($1,063.77), commissions, distributions, and
Company benefits due and owing as of the Separation Date, less appropriate
withholdings and is not owed any monies allowed, including but not limited to
those required under the California Labor Code, as of the Separation Date.  This
sum is not consideration for this Agreement.  The Company will pay Employee for
any vacation days that Employee has accrued but has not used as of the
Separation Date.  This sum is likewise not consideration for this
Agreement.   Information regarding the transfer or distribution of Employee’s
USAP 401(k) Retirement Plan account (if applicable) will be provided to Employee
under separate cover following the Separation Date.    

4. Non-Admission of Liability. 

The Company hereby disclaims any wrongdoing against Employee.  Indeed, Employee
agrees that neither this Agreement, nor the furnishing of the consideration for
the release contained herein shall be deemed or construed at any time for any
purpose as an admission by Company of any liability or unlawful conduct of any
kind.

5. Mutual Releases.

(a) Company Release. To the extent permitted by applicable law, Employee, on
behalf of Employee,  Employee’s spouse, successors, heirs, and assigns, hereby
forever relieves, releases, and discharges the Company as well as its past,
present and future officers, directors, administrators, shareholders, employees,
agents, successors, subsidiaries, parents, assigns, representatives,
brother/sister corporations, and all other affiliated or related corporations,
all benefit plans sponsored by the Company, and entities, and each of their
respective present and former agents, employees, or representatives, insurers,
partners, associates, successors, and assigns, and any entity owned by or
affiliated with any of the above (collectively, the “Released Parties”), from
any and all claims, debts, liabilities, demands, obligations, liens, promises,
acts, agreements, costs and expenses  (including but not limited to attorneys’
fees), damages, actions, and causes of action, of whatever kind or nature,
including but not limited to any statutory, civil, administrative, or common law
claims, whether known or unknown, suspected or unsuspected, fixed or contingent,
apparent or concealed, arising out of any act or omission occurring before
Employee’s execution of this Agreement, relating to Employee’s employment with,
or the separation of Employee’s employment or other service with the Company
(the “Employee Claims”),  including, but not limited to, any Claims arising
from: (i) rights under federal, state, and local laws relating to the regulation
of federal or state tax payments or accounting; (ii) federal, state or local
laws that prohibit harassment or discrimination on the basis of race, national
origin, religion, sex, gender, age, marital status, bankruptcy status,
disability, perceived disability, ancestry, sexual orientation, family and
medical leave, or any other form of harassment or discrimination or related
cause of action (including but not limited to failure to maintain



--------------------------------------------------------------------------------

 



an environment free from harassment and retaliation, inappropriate comments or
touching and/or “off-duty” conduct of other Company employees); (iii) statutory
or common law Claims of any kind, including but not limited to, any alleged
violation of Title VII of the Civil Rights Act of 1964, The Civil Rights Act of
1991, Sections 1981 through 1988 of Title 42 of the United States Code, as
amended; The Employee Retirement Income Security Act of 1971, as amended, The
Americans with Disability Act of 1990, as amended, the Age Discrimination in
Employment Act, 29 U.S.C. Sections 621 et. seq., the Workers Adjustment and
Retraining Notification Act, as amended; the Occupational Safety and Health Act,
as amended, the Sarbanes-Oxley Act of 2002, the California Family Rights Act
(Cal. Govt. Code § 12945.2 et. seq.), the California Fair Employment and Housing
Act (Cal. Govt. Code § 12900 et. seq.), statutory provision regarding
retaliation/discrimination for filing a workers’ compensation claim under Cal.
Labor Code § 132a, California Unruh Civil Rights Act, California Sexual
Orientation Bias Law (Cal. Lab. Code § 1101 et. seq.), California AIDS Testing
and Confidentiality Law, California Confidentiality of Medical Information (Cal.
Civ. Code § 56 et. seq.); (iv) contract, tort, and property rights, breach of
contract, breach of implied-in-fact contract, breach of the implied covenant of
good faith and fair dealing, tortious interference with contract or current or
prospective economic advantage, fraud, deceit, invasion of privacy, unfair
competition, misrepresentation, defamation, wrongful termination, tortious
infliction of emotional distress (whether intentional or negligent), breach of
fiduciary duty, violation of public policy, or any other common law Claim of any
kind whatsoever; (v) severance pay, sick leave, family leave, liability pay,
overtime pay, or vacation; and (vi) any Claim for damages or declaratory or
injunctive relief of any kind.  The parties agree and acknowledge that the
release contained in this Paragraph 5 does not apply to (i) any vested rights
Employee may have under any 401(k) Savings Plan with the Company and any owned
and vested rights Employee may have  under any employee welfare benefit plan (as
such term is defined under Section 3(1) of the Employee Retirement Income
Security Act of 1974, as amended), and (ii) any and all claims and/or causes of
action relating to the enforcement of the terms of this Agreement. Employee
represents that at the time of the execution of this Agreement Employee suffers
from no work-related injuries and has no disability or medical condition as
defined by the Family Medical Leave Act.  Employee represents that Employee has
no workers’ compensation claims that Employee intends to bring against the
Company.  Employee understands that nothing contained in this Agreement,
including, but not limited to, this Paragraph 5, will be interpreted to prevent
Employee from filing a charge with a governmental agency or participating in or
cooperating with an investigation conducted by a governmental agency, including
the Equal Employment Opportunity Commission.  Employee further acknowledges that
this release also releases the Company for all claims of unpaid wages, including
unpaid overtime wages, related to Employee’s employment with the Company and
subject to the terms of this Agreement.  

(b) Employee Release. To the extent permitted by applicable law, and except as
to obligations arising under this Agreement, the Company hereby fully and
forever releases and discharges Employee from any and all claims, demands,
actions, suits, causes of action, obligations, controversies, debts, costs,
expenses, damages, and liabilities, of whatever kind or nature, direct or
indirect, in law or equity whether known



--------------------------------------------------------------------------------

 



or unknown, vested or contingent, suspected or unsuspected, which existed in the
past or which currently exist, and in any way related to Employee's employment
and service relationship with the Company (the “Company Claims”). Together, the
Employee Claims and the Company Claims are referred to herein as the “Claims”.

(c) Notwithstanding the foregoing, this Section 5 does not affect the parties'
rights and obligations set forth in this Agreement and in the Prior Agreements
referenced in Section 13(a) of this Agreement. 

(d) Mistakes in Fact; Voluntary Consent.  The Parties, and each of them,
expressly and knowingly acknowledges that, after the execution of this
Agreement, the Parties may discover facts different from or in addition to those
that they now know or believe to be true with respect to the claims released in
this Agreement.  Nonetheless, this Agreement shall be and remain in full force
and effect in all respects, notwithstanding such different or additional facts
and Employee intends to fully, finally, and forever settle and release those
claims released in this Agreement.  In furtherance of such intention, the
releases given in this Agreement shall be and remain in effect as full and
complete releases of such claims, notwithstanding the discovery and existence of
any additional or different claims and each of the Parties assume the risk of
misrepresentations, concealments, or mistakes, and if the Parties should
subsequently discover that any fact relied upon in entering into this Agreement
was untrue, that any fact was concealed, or that Employee’s understanding of the
facts or law was incorrect, neither Employee nor Company shall be entitled to
set aside this Agreement or the settlement reflected in this Agreement or be
entitled to recover any damages on that account. 

(e) Section 1542 of the California Civil Code.  Employee and the Company
expressly waive any and all rights and benefits conferred by Section 1542 of the
California Civil Code, which states as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN EMPLOYEE’S FAVOR AT THE TIME OF
EXECUTING THE RELEASE, THAT IF KNOWN BY EMPLOYEE WOULD HAVE MATERIALLY AFFECTED
EMPLOYEE’S SETTLEMENT WITH THE DEBTOR.

Thus, notwithstanding the provisions of section 1542, and to implement a full
and complete release and discharge of the Released Parties and Employee,  the
parties expressly acknowledge the provisions of Sections 5(a) and 5(b) of this
Agreement (collectively, the “General Release”) are intended to include in its
effect, without limitation, all Claims Employee or the Company do not know or
suspect to exist in Employee’s or the Company’s favor at the time of signing
this Agreement, and that this General Release contemplates the extinguishment of
any such Claim.  The parties warrant that each has read this General Release,
including this waiver of California Civil Code section 1542, and that each has
consulted counsel about this Agreement and specifically about the waiver of
section 1542, and each understands this Agreement and the section 1542 waiver,
and so that each party freely and knowingly enters into this Agreement.  Each
party acknowledges that he or it may later discover facts different from



--------------------------------------------------------------------------------

 



or in addition to those now known or believed to be true regarding the matters
released or described in this General Release, and even so each party agrees
that the releases and agreements contained in this General Release shall remain
effective in all respects notwithstanding any later discovery of any different
or additional facts.  Each party assumes any and all risk of its own mistake in
connection with the true facts involved in the matters, disputes, or
controversies released in this Agreement or with regard to any facts now
unknown relating thereto.  Employee hereby expressly waives and relinquishes all
rights and benefits under the foregoing section and any law of any other
jurisdiction of similar effect with respect to Employee’s release of any unknown
or unsuspected Employee Claims herein. The Company hereby expressly waives and
relinquishes all rights and benefits under the foregoing section and any law of
any other jurisdiction of similar effect with respect to the Company’s release
of any unknown or unsuspected Company Claims herein.

Accordingly, Employee knowingly, voluntarily and expressly waives any rights and
benefits arising under Section 1542 of the California Civil Code and any other
statute or principle of similar effect. The Company knowingly, voluntarily and
expressly waives any rights and benefits arising under Section 1542 of the
California Civil Code and any other statute or principle of similar effect.

(f) No Lawsuits.  Employee agrees to take any and all steps necessary to insure
that no lawsuit arising out of any Employee Claim released herein shall ever be
prosecuted by Employee or on Employee’s behalf in any forum, and hereby warrants
and covenants that no such action has been filed or shall ever be filed or
prosecuted.  Employee also agrees that if any Employee Claim is prosecuted in
Employee’s name before any court or administrative agency that Employee waives
and agrees not to take any award or other damages from such suit to the extent
permissible under applicable law.

6. Confidential and Proprietary Information / Return of Company
Property.  Employee acknowledges that as a result of Employee’s employment with
the Company, Employee has had access to the Company’s confidential and
proprietary business information, including, but not limited to, product
information, pricing strategies, vendor and supplier information, business
plans, research and development activities, manufacturing and marketing
techniques, technological and engineering data, processes and inventions, legal
matters affecting the Company and its business, customer and prospective
customers information, trade secrets, bid prices, contractual terms and
arrangements, prospective business transactions, and financial and business
forecasts (“Confidential Information”).  Employee also acknowledges and
reaffirms Employee’s compliance and ongoing obligation to comply with that
certain Confidential Information and Invention Assignment Agreement previously
entered into by and between Employee and the Company as of December 15, 2016 . 
Confidential Information also includes information, knowledge or data of any
third party doing business with the Company that the third party has identified
as being confidential.  Employee agrees not to use or to disclose to anyone any
Confidential Information at any time in the future without the prior written
authorization of the Company, unless ordered to do so by law, subpoena, other
legal process or a court of competent jurisdiction.  In any such event, Employee



--------------------------------------------------------------------------------

 



agrees to promptly notify the Company and to afford the Company the opportunity
to take appropriate legal action prior to Employee’s disclosure of any
Confidential Information.

Employee understands and acknowledges that whether or not Employee signs this
Agreement, Employee has both a contractual and common law obligation to protect
the confidentiality of the Company’s trade secret information after the
termination of Employee’s employment for so long as the information remains
confidential. Except as otherwise provided herein, Employee further agrees to
immediately return all Company property in Employee’s possession, including but
not limited to all materials, documents, photographs, handbooks, manuals,
electronic records, files, laptop computer, cellular telephones, keys and access
cards, no later than two days after the Separation Date and Employee certifies
that Employee has not and will not retain any Company property, trade secret or
other operating or strategic information following the Separation Date.  

7. Resignation as Chief Financial Officer.  Effective as of the Separation Date,
Employee hereby resigns from his position as Company’s Chief Financial Officer
and all other employee and officer positions of Company, including other
employee, officer and director positions of its subsidiaries and affiliates and
Employee agrees to take any and all actions as may be necessary to effect such
resignations on the Separation Date.

8. Non-Solicitation and Non-Disparagement.  Employee will not directly or
indirectly for a period of one (1) year following the Separation Date, attempt
to disrupt, damage, impair or interfere with the Company's business by raiding
or hiring any of the Company's employees or soliciting any of them to resign
from their employment by the Company, or by disrupting the relationship between
the Company and any of its consultants, agents, representatives, vendors,
customers and other business partners. Employee acknowledges that this covenant
is necessary to enable the Company to maintain a stable workforce and remain in
business.  Employee further agrees that, other than as required by law,
subpoena, other legal process or a court of competent jurisdiction, Employee
will not make any voluntary statements, written or oral, or cause or encourage
others to make any statements that defame, disparage or in any way criticize the
personal and/or business reputations, practices or conduct of Company or any of
the other Company Released Parties. Company agrees that, other than as required
by law, subpoena, other legal process or a court of competent
jurisdiction, Company its employees, officers, directors or agents will not make
any voluntary statements, written or oral, or cause or encourage others to make
any statements that defame, disparage or in any way criticize the personal
and/or business reputations, practices or conduct of Employee. Employee shall
direct all individuals inquiring about Employee’s employment with the Company to
the Company’s Human Resources Department, which will respond only with
Employee’s last position and dates of employment. 

9. Remedies.    The parties understand and agree that in the event of  a breach
of any provision of this Agreement, including the provisions set forth in
Paragraphs 5, 6, or 8, then either party may seek any remedy available at law or
equity, including, without



--------------------------------------------------------------------------------

 



limitation: (a) the non-breaching party shall have the right to apply for and
receive an injunction to restrain any violation of this Agreement; and (b) the
non-breaching shall have the right to immediately discontinue any enhanced
benefit provided under this Agreement. In the event any action in law or equity,
arbitration or other proceeding is brought for the enforcement of this Agreement
or in connection with any of the provisions of this Agreement, the prevailing
party shall be entitled to his or its attorneys' fees and other costs reasonably
incurred in such action or proceeding. The remedies available to the Company
pursuant to this Paragraph 9 are in addition to, and not in lieu of, any
remedies which may be available under statutory and/or common law relating to
trade secrets and the protection of the Company’s business interest generally. 

10. Non-assignment.  Employee represents and warrants that Employee has not
assigned or transferred any portion of any Employee Claim or rights Employee has
or may have to any other person, firm, corporation or any other entity, and that
no other person, firm, corporation, or other entity has any lien or interest in
any such Claim. 

11. Future Cooperation. Employee agrees to cooperate reasonably with the
Company, its successors, and all the Company affiliates (including the Company’s
outside counsel) in connection with the contemplation, prosecution and defense
of all phases of existing, past and future litigation, regulatory or
administrative actions about which the Company reasonably believes Employee may
have knowledge or information. Employee further agrees to make himself available
at mutually convenient times as reasonably deemed necessary by the Company’s
counsel. The Company shall not utilize this Section to require Employee to make
himself available to an extent that it would unreasonably interfere with
employment responsibilities that he may have, and shall pay Employee a
consulting rate of $150 per hour for his time in connection with such
cooperation and reimburse Employee for any pre-approved reasonable business
travel expenses that he incurs on the Company’s behalf as a result of this
Section, after receipt of appropriate documentation consistent with the
Company’s business expense reimbursement policy. Employee agrees to appear
without the necessity of a subpoena to testify truthfully in any legal
proceedings in which the Company calls him as a witness. Employee further agrees
that, except as required by law, subpoena, other legal process or a court of
competent jurisdiction, he shall not voluntarily provide information to or
otherwise cooperate with any individual or private entity that is contemplating
or pursuing litigation or any type of action or claim against the Company, its
successors or affiliates, or any of their current or former officers, directors,
employees, agents or representatives.

12. Consideration and Revocation Period.  Employee may revoke Employee’s release
of claims, insofar as it extends to potential claims under the Age
Discrimination in Employment Act, by informing the Company of Employee’s intent
to revoke Employee’s release within seven (7) calendar days following
Employee’s execution of this Agreement.  Employee understands that any such
revocation must be in writing and delivered by hand or by certified mail -
return receipt requested - within the applicable period to Human Resources
Department, 16941 Keegan Avenue, Carson, California 90746.  Employee understands
that if Employee exercises Employee’s right to revoke, then the Company will
have no obligations under this Agreement to Employee or to



--------------------------------------------------------------------------------

 



others whose rights derive from Employee other than the obligations set forth in
Paragraph 3 of this Agreement.

The Agreement shall not become effective or enforceable, until the revocation
period identified above has expired.  The terms of this Agreement shall be open
for acceptance by Employee for a period of twenty-one (21) calendar days
following the Effective Date. Employee understands that Employee should, and the
Company hereby advises Employee to, consult with legal counsel regarding the
releases contained herein and to consider whether to accept the Company’s offer
and sign the Agreement. Employee acknowledges that it has been
Employee’s decision alone whether or not to consult with counsel regarding this
Agreement. Employee acknowledges that no proposal or actual change that Employee
or Employee’s counsel makes with respect to this Agreement will restart the
21-day period.

Employee acknowledges that Employee was permitted to use as much of the 21-day
consideration period as Employee wished prior to signing, but by
Employee’s signature below Employee acknowledges that Employee has chosen to
voluntarily execute this Agreement earlier and to waive the remaining days of
such 21-day period. 

13. Miscellaneous Provisions

(a) Integration.  This Agreement, together with that certain Confidential
Information and Invention Assignment Agreement previously entered into by and
between Employee and the Company as of December 15, 2016, and the
Indemnification Agreement previously entered into by and between Employee and
the Company as of December 9, 2015 (together, the Confidential Information and
Invention Assignment Agreement and the Indemnification Agreement are referred to
herein as the “Prior Agreements”) , constitutes a single, integrated written
contract expressing the entire Agreement of the parties concerning the subject
matter referred to in this Agreement.  No covenants, agreements,
representations, or warranties of any kind whatsoever, whether express or
implied in law or fact, have been made by any party to this Agreement, except as
specifically set forth in this Agreement.  All prior and contemporaneous
discussions, negotiations, and agreements have been and are merged and
integrated into, and are superseded by, this Agreement, including without
limitation that certain Employment Agreement dated March 23, 2015 by and between
the Employee and the Company.

(b) Modifications.  No modification, amendment, or waiver of any of the
provisions contained in this Agreement shall be binding upon any party to this
Agreement unless made in writing and signed by both of the parties to this
Agreement.

(c) Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law
and to carry out each provision herein to the greatest extent possible, but if
any provision of this Agreement is held to be void, voidable, invalid, illegal
or for any other reason unenforceable, the validity, legality and enforceability
of the other provisions of this Agreement will not be affected or impaired
thereby.





--------------------------------------------------------------------------------

 



(d) Non-Reliance on Other Parties.  Except for statements expressly set forth in
this Agreement, no party has made any statement or representation to any other
party regarding a fact relied on by the other party in entering into this
Agreement, and no party has relied on any statement, representation, or promise
of any other party, or of any representative or attorney for any other party, in
executing this Agreement or in making the settlement provided for in this
Agreement.

(e) Negotiated Agreement.  The terms of this Agreement are contractual, not a
mere recital, and are the result of negotiations between the
parties.  Accordingly, no party shall be deemed to be the drafter of this
Agreement.

(f) Successors and Assigns.  This Agreement shall inure to the benefit of and
shall be binding upon the heirs, successors, and assigns of the parties hereto
and each of them.  In the case of the Company, this Agreement is intended to
release and inure to the benefit of any affiliated corporations, parent
corporations, brother-sister corporations, subsidiaries (whether or not wholly
owned), divisions, shareholders, officers, directors, agents, representatives,
principals, and  employees.

(g) Applicable Law; Venue.  This Agreement shall be construed in accordance
with, and governed by, the laws of the State of California without taking into
account conflict of law principles.  Employee and the Company agree to submit to
personal jurisdiction in the State of California and to venue in its courts.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

(h) Attorneys’ Fees.  In the event suit is brought to enforce or interpret the
terms of this Agreement, the prevailing party shall be entitled to receive, in
addition to any other relief, reasonable attorneys’ fees and costs.

(i) Continuing Obligations under Securities Law. Employee acknowledges that
Employee continues to be subject to Company’s Insider Trading policy and agrees
that if Employee is aware of material nonpublic information about Company at the
Separation Date, Employee agrees not to trade in securities of Company or
disclose material nonpublic information about Company to a third party other
than on a need-to-know basis, until that information has become public or is no
longer material.  Employee acknowledges that after the Separation Date Employee
may continue to be subject to Section 16 of the Securities Exchange Act of 1934
(“Section 16”) and agrees to comply with the requirements of
Section 16.  Employee acknowledges that Employee may continue to be an
“affiliate” for purposes of federal securities law and agrees to sell Company
stock in compliance with restrictions imposed by Rule 144 of the Securities Act
of 1933.

(j) This Agreement may be executed via facsimile or by email in pdf format and
in one or more counterparts, each of which shall be deemed an original, but all
of which together constitute one and the same instrument, binding on the
parties.





--------------------------------------------------------------------------------

 



(k)This Agreement is intended to comply with the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), such Code Section
hereinafter being referred to as “Section 409A.”    To the extent applicable, it
is intended that the payments and benefits provided under this Agreement comply
with the requirements of Section 409A, and this Agreement shall be interpreted
in a manner consistent with this intent. Solely for purposes of determining the
time and form of payments due under this Agreement or otherwise in connection
with his termination of employment with the Company, Employee shall not be
deemed to have incurred a termination of employment unless and until he shall
incur a “separation from service” within the meaning of Section 409A. It is
intended that each payment or installment of a payment and each benefit provided
under this Agreement shall be treated as a separate “payment” for purposes of
Section 409A. To the extent that the Company and Employee determine that any
provision of this Agreement could reasonably be expected to result in Employee's
being subject to the payment of interest or additional tax under Section 409A,
the Company and Employee agree, to the extent reasonably possible as determined
in good faith, to amend this Agreement, retroactively, if necessary, in order to
avoid the imposition of any such interest or additional tax under Section 409A.
All reimbursements and in-kind benefits provided under this Agreement shall be
made or provided in accordance with the requirements of Section 409A to the
extent that such reimbursements or in-kind benefits are subject to Section 409A,
including, where applicable, the requirements that (i) any reimbursement is for
expenses incurred during Employee's lifetime (or during a shorter period of time
specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year (except that a plan providing medical
or health benefits may impose a generally applicable limit on the amount that
may be reimbursed or paid), (iii) the reimbursement of an eligible expense will
be made on or before the last day of the calendar year following the year in
which the expense is incurred and (iv) the right to reimbursement is not subject
to set off or liquidation or exchange for any other benefit. Notwithstanding any
other provision in this Agreement, if as of Employee's separation from service,
Employee is a “specified employee” as determined by the Company, then to the
extent any amount payable or benefit provided under this Agreement that the
Company reasonably determines would be nonqualified deferred compensation within
the meaning of Section 409A, for which payment is triggered by Employee 's
separation from service, and that under the terms of this Agreement would be
payable prior to the six-month anniversary of the Employee 's separation from
service, such payment or benefit shall be delayed until the earlier to occur of
(a) the six-month anniversary of such termination date or (b) the date of the
Employee's death. In the case of taxable benefits that constitute deferred
compensation, the Company, in lieu of a delay in payment, may require Employee
to pay the full costs of such benefits during the period described in the
preceding sentence and reimburse that Employee for such costs within thirty (30)
calendar days after the end of such period. Nothing herein shall be construed as
any guarantee by the Company of any particular tax treatment of any income or
payments to Employee provided pursuant to this Agreement or other agreements or
arrangements contemplated by this Agreement, and Employee remains solely
responsible for all applicable taxes on such income and payments.  

(l)Certain Rules of Construction.





--------------------------------------------------------------------------------

 



(i)  The headings and subheadings set forth in this Agreement are inserted for
the convenience of reference only and are to be ignored in any construction of
the terms set forth herein.

 

(ii)  Wherever applicable, the neuter, feminine or masculine pronoun as used
herein shall also include the masculine or feminine, as the case may be.

 

(iii)  The words “hereof,” “herein,” “hereunder” and similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
any subsection, Section, Schedule, Appendix or Exhibit references are to this
Agreement unless otherwise specified.

 

 (iv)  References in this Agreement to “law,” “laws” or any statute or statutory
provisions include a reference to such law, laws, statute or statutory
provisions as from time to time amended, modified, reenacted, extended,
consolidated or replaced (whether before or after the date of this Agreement),
to any subordinate legislation made from time to time under such law, laws,
statute or statutory provision and to regulations and other governmental
guidance issued thereunder .

 

(v)  References to this Agreement or to any other document include a reference
to this Agreement or to such other document as varied, amended, modified,
novated or supplemented from time to time.

 

(vi)  References to “writing” or “written” include any non-transient means of
representing or copying words legibly, including by facsimile or electronic
mail.

 

(vii)  References to “$” are to United States Dollars.

 

(viii)  References to “%” are to percent.

 

EMPLOYEE ACKNOWLEDGES AND AGREES THAT EMPLOYEE HAS CAREFULLY READ AND
VOLUNTARILY SIGNED THIS AGREEMENT, THAT EMPLOYEE HAS HAD AN OPPORTUNITY TO
CONSULT WITH AN ATTORNEY OF EMPLOYEE’S CHOICE, THAT BY SIGNING THIS AGREEMENT,
EMPLOYEE HAS UTILIZED OR WAIVES THE 21-DAY CONSULTING PERIOD, AND THAT EMPLOYEE
SIGNS THIS AGREEMENT WITH THE INTENT OF RELEASING THE COMPANY AND ITS OFFICERS,
DIRECTORS, EMPLOYEES AND AGENTS FROM ANY AND ALL CLAIMS.

 

 

 

 

 

 

 





--------------------------------------------------------------------------------

 



ACCEPTED AND AGREED TO:

 

Employee:U.S. Auto Parts Network, Inc.:

 

 

/s/ Neil Watanabe/s/ David Meniane

Signature Signature

 

April 5, 2019       April 5, 2019

Date Date







--------------------------------------------------------------------------------

 



EXHIBIT A 

Stock Awards

 

 

 

 

 

 

Grant

  



Stock Awards with
Vesting
Acceleration

 

RSU #0001124

  

 

31,177

  

 

 



--------------------------------------------------------------------------------